INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS BOND NUMBER Item 1. Name of Insured MarketocracyFunds 6214296 Principal Address: Suite 100 1200 Park Place San Mateo CA 94403 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on08/04/2008 to 12:01 a.m. on 08/04/2009. The effective date of the termination of cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability - Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $350,000 $0 Insuring Agreement B - AUDIT EXPENSE $25,000 $5,000 Insuring Agreement C - ON PREMISES $350,000 $5,000 Insuring Agreement D - IN TRANSIT $350,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $350,000 $5,000 Insuring Agreement F - SECURITIES $350,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $350,000 $5,000 Insuring Agreement H - STOP PAYMENT $25,000 $5,000 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $5,000 OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J - COMPUTER SYSTEMS $350,000 $5,000 Insuring Agreement K - UNAUTHORIZED SIGNATURES $25,000 $5,000 Insuring Agreement L - AUTOMATED PHONE SYSTEMS $350,000 $5,000 Insuring Agreement M - TELEFACSIMILE $350,000 $5,000 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No exceptions Item 5. The Liability of the Underwriter is subject to the terms of the following riders attached hereto: 1-7 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.9(s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. Item 7. Premium Amount : $3,233 By: Authorized Representative NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA RIDER No. 1 To be attached to and form part of Bond No. 6214296 in favor of Marketocracy Funds effective as of 08/04/2008 In consideration of the premium charged for the attached bond, it is hereby agreed that: 1.From and after the time this rider becomes effective the Insured under the attached bond are: Marketocracy
